298 F.2d 334
William CHEW, Appellant,v.UNITED STATES of America, Appellee.
No. 16542.
United States Court of Appeals District of Columbia Circuit.
Submitted January 3, 1962.
Decided January 25, 1962.

Mr. Robert T. S. Colby, Washington, D. C., (appointed by this court) submitted on the brief for appellant.
Mr. Abbott A. Leban, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Nathan J. Paulson and Arthur J. McLaughlin, Asst. U. S. Attys., were on the brief, submitted on the brief for appellee. Messrs. Charles T. Duncan, Principal Asst. U. S. Atty., and Donald S. Smith and John R. Schmertz, Jr., Asst. U. S. Attys., also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of grand larceny. He was seen in the act of stealing seven sport coats in a department store. He argues on appeal that a verdict of acquittal should have been directed because the Government failed to prove a value of at least $100 which, in this jurisdiction, is essential to a conviction of grand larceny. Section 22-2201, D.C. Code (1961). He also complains of the court's failure to instruct on the included offense of petit larceny.


2
The only proof of value was a hearsay statement that the coats cost the store $22.32 each — an aggregate of more than $100 — but the appellant did not object. Had he done so, the prosecution would have had an opportunity to introduce direct evidence of value. In such circumstances, we do not consider it proper to notice the error, although we may do so under Rule 52(b), Fed.R.Crim.P., 18 U.S.C.A.


3
It was unnecessary to instruct on petit larceny because there was nothing in the evidence to indicate a value of less than $100. Burcham v. United States, 82 U.S.App.D.C. 283, 163 F.2d 761 (1947). Moreover, such an instruction was not requested and no objection to its omission was made.


4
Affirmed.